Citation Nr: 1704693	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  05-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with spina bifida, currently evaluated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for neurologic manifestations of lumbosacral strain with spina bifida.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

4.  Entitlement to service connection for diverticulitis, to include as due to herbicide exposure.

5.  Entitlement to service connection for large kidney mass, to include as due to herbicide exposure.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2007, January 2010, and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his October 2010 substantive appeal on the issue of entitlement to a TDIU, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  Following a January 2017 prehearing conference, the Veteran stated that he would waive his hearing request and his right to an Informal Hearing Presentation if he were granted the TDIU benefit sought on appeal for the period from March 13, 2009, to December 4, 2012.  See January 2017 VA Form 21-4138.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The Board notes that the claims for entitlement to service connection for hypertension, diverticulitis, and large kidney mass have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

It appears that the issue of entitlement to service connection for a renal disorder as secondary to diabetes mellitus, type II, has been raised by the record in an April 2016 submission of private medical evidence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for hypertension, diverticulitis, and large kidney mass are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

However, in light of the Board's findings, the Veteran, in consultation with his attorney, may wish to withdraw all claims (in writing). 


FINDINGS OF FACT

1.  In statements submitted in January 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal (in the event TDIU was granted, which it is below) of his claims for an increased rating for lumbosacral strain with spina bifida; a separate compensable rating for neurological manifestations of lumbosacral strain with spina bifida; and a TDIU for the period from February 9, 2006, to March 13, 2009.  

2.  For the period from March 13, 2009, to December 4, 2012, the Veteran's service-connected disabilities meet the schedular requirement for assignment of a TDIU and are reasonably shown to render him unable to secure and follow a substantially gainful occupation.

3.  The Veteran's claim for TDIU is moot as of December 4, 2012.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to an increased rating for lumbosacral strain with spina bifida; a separate compensable rating for neurological manifestations of lumbosacral strain with spina bifida; and a TDIU for the period from February 9, 2006, to March 13, 2009, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  For the period from March 13, 2009, to December 2, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).

3.  As of December 4, 2012, the Veteran's claim for TDIU is moot.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2017 statements, the Veteran stated that if his TDIU claim were to be granted for the period from March 13, 2009, to December 4, 2012, he would withdraw his appeal regarding the issues of entitlement to an increased rating for lumbosacral strain with spina bifida; a separate compensable rating for neurological manifestations of lumbosacral strain with spina bifida; and a TDIU for the period from February 9, 2006, to March 13, 2009.  See January 2017 VA Form 21-4138; January 2017 Third Party Correspondence.  The Veteran's TDIU claim is granted herein, thus the issues set forth above are considered withdrawn. 

The Board finds that the January 2017 statements satisfy the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

II.  TDIU

Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

From March 13, 2009, to December 4, 2012, the Veteran had a total combined rating of 90 percent for the following service-connected disabilities:  PTSD, rated 70 percent disabling; lumbosacral strain superimposed on spina bifida occulta, rated 20 percent disabling; peripheral neuropathy, left lower extremity, rated 20 percent disabling; peripheral neuropathy, right lower extremity, rated 20 percent disabling; diabetes mellitus, type II, with erectile dysfunction, rated 20 percent disabling; dermatophytosis and hyperhidrosis, feet and hands, rated 10 percent disabling; and scar of the right leg, as residuals of punji stake injury, rated 10 percent disabling.  Accordingly, the Veteran meets the minimum schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).

With the schedular criteria for a TDIU met, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

According to the Veteran, he was last engaged in substantially gainful employment in May 2009, at which time he became too disabled to continue working.  See July 2009 VA Form 21-8940.  However, the Veteran's last employer reported that the Veteran was no longer working as of March 2, 2009, due to health reasons.  See September 2009 VA Form 21-4192.  

The Veteran's education and employment history shows that he worked as a counselor for over 35 years, including at his last job, where he was a substance abuse counselor at a hospital.  Such a position is considered sedentary employment, which makes the determination as to whether the Veteran's service-connected disabilities preclude sedentary employment difficult.  However, the record reflects that the Veteran consistently reported being unable to sit for long periods of time due to his service-connected disabilities of lumbosacral strain with spina bifida and peripheral neuropathy of the bilateral lower extremities.  The Veteran would have to get up frequently to move around and stretch, which impeded his ability to perform his duties as a counselor.  The Veteran's PTSD symptoms, including anxiety, irritability, angry outbursts, and poor concentration, as well as panic-like attacks that started in March 2009, also interfered with his ability to function at work.  See May 2009 VA PTSD Examination.  Based on these symptoms, the combination of the Veteran's psychiatric disability, rated as 70 percent disabling, and his physical disabilities of the back and bilateral lower extremities, each rated as 20 percent disabling, would make any type of employment difficult.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities, specifically his PTSD, lumbosacral spine, and bilateral lower extremity neuropathy disabilities, were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level, from March 13, 2009, to December 4, 2012.  

In this regard, there is no evidence of record or medical opinion which suggests that the Veteran is unemployable due solely to his nonservice-connected disabilities.

Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to a TDIU from March 13, 2009, to December 4, 2012, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The Board also notes that the Veteran is currently in receipt of a 100 percent combined rating, from December 4, 2012, for his service-connected disabilities.  Therefore, as the Veteran has a 100 percent combined disability rating from December 4, 2012, the issue of entitlement to a TDIU is moot from that date.

Finally, as the Board's determinations herein are favorable to the Veteran, no further discussion is necessary as to VA's duties to notify and assist.

ORDER

The claim for entitlement to an increased rating for lumbosacral strain with spina bifida is dismissed.  

The claim for entitlement to a separate compensable rating for neurological manifestations of lumbosacral strain with spina bifida is dismissed.

The claim for entitlement to a TDIU for the period from February 9, 2006, to March 13, 2009, is dismissed.

Entitlement to a TDIU for the period from March 13, 2009, to December 4, 2012, is granted.


REMAND

The Board notes that a September 2014 rating decision denied the Veteran's claims for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction; diverticulitis, to include as due to herbicide exposure; and large kidney mass, to include as due to herbicide exposure.  In August 2015, the Veteran submitted a notice of disagreement as to these issues. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).

Thus, while the Board and his attorney have attempted to fully address the Veteran's case to avoid further litigation, a remand for issuance of a statement of the case on these issues is legally necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, must be issued on the claims of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction; diverticulitis, to include as due to herbicide exposure; and large kidney mass, to include as due to herbicide exposure.  The Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should the issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claims for entitlement to service connection, or (2) the time period for doing so expires, whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded, if needed.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


